Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, that includes a response to the Final Office Action mailed February 23, 2022, has been entered. Claims 1, 7-11, and 13 have been amended; claims 2-6, 12, and 14-19 have been canceled; and no claims have been newly added. Claims 8-11 have been withdrawn. Claims 1, 7, and 13 are currently under examination.
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. The abstract merely discloses that the actual invention is a liquid fosaprepitant dimeglumine formulation in which the fosaprepitant dimeglumine concentration is “preferably” less than 80 mg/ml, which is certainly not new to the art at all. The abstract fails to inform the reader of the key technical aspects of the invention which are new to the art. 
2. The abstract should not refer to purported merits or speculative applications of the invention, i.e. “stable”. Rather, as already stated above, the abstract should merely describe the physical product itself, i.e. its key ingredients and their concentrations, and e.g. key physical properties such as pH or osmolarity, which define the composition itself and are new to the art.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 7-11, and 13 are objected to because of the following:  
1. In claims 1, 7, and 13, the expression “ready to use” should be hyphenated, i.e. the correct form is “ready-to-use”. 
2. In claim 1, the expression “a concentration of the fosaprepitant” appears to be a typographical error of form for the more appropriate expression “the concentration of the fosaprepitant”. 
3. Claims 8-11 contain improper status identification. Each of these claims has been amended, and should thus properly be identified accordingly as “currently amended”, e.g. “withdrawn, currently amended”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13, each of which depends from claim 1, are directed to “the ready to use liquid parenteral formulation of claim 1”. Claim 1, however, says nothing at all about “parenteral”. Hence, there is insufficient antecedent basis for this limitation in the claim. 
Claim 13 is indefinite for the following reasons:
1. Claim 13 stipulates that the “chemical stability” is “at least 96%”. Nobody of ordinary skill in the art would understand such a limitation. The claim neither defines “chemical stability” nor says anything at all about what the “96%” is in reference to or relative to (96% of what, relative to what??). One of ordinary skill in the art therefore cannot definitively ascertain, and would not even understand, the metes and bounds of the claim. 
2. Claim 13 stipulates that the chemical stability is a property at “room temperature”, which is not defined by the claim or the specification. The metes and bounds of “room temperature” is arbitrary and subjective, and subject to a wide variety of different definitions within the art and beyond the art (e.g. 20-22C or 15-25C, or 15-30C, etc.), and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim. 
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2) (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chandrashekhar et al. (U.S. Patent Application Pub. No. 2018/0235973).
Applicant’s elected subject matter is directed to a liquid formulation comprising 20-60 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 7-11.5. 
Chandrashekhar et al. disclose a solution comprising 49 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 10 (see e.g. example 9).
Further, Chandrashekhar et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C and at 25C (i.e. room temperature) for (at least) a period of 3 months (i.e. about 90 days) with no significant increase in impurities, including aprepitant (paragraphs 0046, 0047; Table II; claim 13). 
Therefore, Chandrashekhar et al. anticipate the subject matter of claims 1, 7, and 13. 
II. Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant’s elected subject matter is directed to a liquid formulation comprising 20-60 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 7-11.5. 
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, e.g. isotonic NaCl (i.e. normal saline, i.e. 0.9% NaCl), wherein the pH is e.g. 7.2, or preferably 7-9 (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5). 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071; Figure 1). 
Therefore, Malhotra et al. anticipate the instantly claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (U.S. Patent Application Pub. No. 2017/0119800).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising 20-60 mg/ml fosaprepitant dimeglumine and NaCl, wherein the pH is 7-11.5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, e.g. isotonic NaCl (i.e. normal saline, i.e. 0.9% NaCl), wherein the pH is e.g. 7.2, or preferably 7-9 (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5). 
Further, Malhotra et al. disclose that their fosaprepitant dimeglumine formulation is storage stable at 2-8C, or 0-60C, for (at least) a period of 6 months with no significant increase in impurities, including aprepitant (pargraphs 0021, 0071; Figure 1).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Malhotra et al. do not specifically disclose one single example in which NaCl is the vehicle. However, the Malhotra et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Malhotra et al., outlined supra, to devise Applicant’s presently claimed formulation. 
Malhotra et al. disclose a solution comprising e.g. about 49 mg/ml fosaprepitant dimeglumine, and a vehicle, wherein the pH is e.g. 7.2, or preferably 7-9, wherein the solution is for injection that is stable upon storage over prolonged periods of time (see abstract; paragraphs 0008, 0021, 0024, 0027, 0041, 0045; examples 1-5; Figure 1). Since Malhotra et al. explicitly disclose that an exemplary suitable vehicle is isotonic saline (i.e. normal saline, i.e. 0.9% NaCl), one of ordinary skill in the art would thus be motivated to employ 0.9% NaCl as the vehicle, with the reasonable expectation of success that the resulting formulation will be a ready-to-use solution for injection that is stable upon storage over prolonged periods of time.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “a person of ordinary skill in the art would not exclude all the excipients disclosed in the examples of Malhotra to use only sodium chloride an excipient and also a stabilizer and expect predictable results”, that “Malhotra do not specifically disclose one single example in which only sodium chloride is used as the vehicle” and thus “the claimed invention of using sodium chloride as an excipient and also as a stabilizer cannot be obvious”. 
The Examiner, however, would like to point out the following:
1. Applicant is confusing the transitional phrase “consisting essentially of”, which appears in the claim, with the different transitional phrase “consists of”, which does not appear in the claims. Hence, the presently claimed composition is certainly not strictly limited to fosaprepitant dimeglumine and NaCl as the only two constituents of the liquid formulation. Nor does such an assertion even make sense, as a liquid formulation would certainly further require at least a liquid medium, such as water. 
2. The cited prior art discloses liquid formulations that contain the claimed amount of fosaprepitant dimeglumine and NaCl. Thus, the prior art discloses the claimed composition itself, and this is sufficient to preclude the patentability of the claimed composition. The cited prior art need not expressly disclose Applicant’s specific reason for including NaCl, i.e. as an excipient and a stabilizer. 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617